Case 2:21-cv-03046-ER Document 20-6 Filed 08/02/21 Page 1 of 2




           EXHIBIT D
7/29/2021                    Case 2:21-cv-03046-ER Document     20-6
                                                       Division of       Filed- Filing
                                                                   Corporations 08/02/21 Page 2 of 2
 Delaware.gov                                                                                             Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                    Allowable Characters

  HOME
                                                                                                                     Entity Details


                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING

                                                                                                              Incorporation Date /     7/1/2021
                                                           File Number:                 6050802
                                                                                                                  Formation Date:      (mm/dd/yyyy)

                                                           Entity Name:                 CHESTNUT STREET CONSOLIDATED, LLC

                                                                                        Limited
                                                           Entity Kind:                 Liability                     Entity Type:     General
                                                                                        Company

                                                           Residency:                   Domestic                              State:   DELAWARE


                                                           REGISTERED AGENT INFORMATION


                                                           Name:                        GARY SEITZ

                                                           Address:                     1201 N ORANGE ST SUITE 300

                                                           City:                        WILMINGTON                          County:    New Castle

                                                           State:                       DE                           Postal Code:      19801

                                                           Phone:


                                                           Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                           and more for a fee of $20.00.
                                                           Would you like     Status      Status,Tax & History Information

                                                            Submit


                                                            View Search Results                                New Entity Search

For help on a particular field click on the Field Tag to take you to the help area.
                                                    site map | privacy |   about this site |   contact us |   translate |   delaware.gov




https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx                                                                                                                     1/1
